Per Curiam.

This was an action by the appellees, who were the plaintiffs, against Bird, upon a promissory note for the payment of §350, payable to one Robert L. Walpole, who assigned it to the plaintiffs. The record shows that Ihe defendant was duly served with process, and having failed to appear, was regularly defaulted, and judgment by default entered against him. But no motion appears to have been made to set aside the default. Hence the errors assigned axe not available in this Court. 9 Ind. 236; 13 id. 430, 453.
The judgment is affirmed, with 5 per cent, damages and costs.